Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
In claim 1, the recitation “β-1,4-mannnanase” is replaced with --β-1,4-mannanase--.
Status of Rejections AND Reasons for Allowance
All the rejections are withdrawn in light of the claims amendments and this amendment.
It is also noted that Double patent rejection was not made in view of US Patent NO. 10,421,791 or Application 16/533,918 due to the restriction requirement filed in Application 15/506,320.


Allowable Subject Matter

Claims 1-20 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI ZHENG/Primary Examiner, Art Unit 1662